Judgment of the County Court of Kings County, convicting the defendant of the crime of burglary in the second degree and sentencing him as a third offender to State prison under an indeterminate sentence, the maximum of which is thirty and the minimum seven years and six months, reversed on the law and a new trial ordered. The defendant did not testify in his own behalf, nor did he call any witnesses. The court in its charge stated: “ I charge you that the testimony in this case is all on one side of the case. Not a single witness has been put on the stand by the defense.” The court also charged: “The district attorney is not permitted to show in any case under these circumstances whether or not the defendant is a crook, and not a single character witness has been put on the stand for him.” The court also, several times, referred to the fact that the testimony of the People’s witnesses was uncontradicted. These palpable and serious errors, to which appropriate exceptions were taken, require a reversal of the judgment. Close, P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.